Citation Nr: 0822380	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  04-09 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for 
hyperthyroidism/hypothyroidism, claimed as secondary to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from April 1975 to April 1979.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2005, the Board denied the veteran's claim.  He 
timely appealed to the Court of Appeals for Veterans Claims 
(Court).  In December 2007 the Court issued a memorandum 
decision which vacated the Board's decision and remanded for 
further proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its December 2007 memorandum decision, the Court 
determined that the Board erred in giving insufficient weight 
to the lay evidence in this case.  Specifically, the Court 
pointed out that the veteran had repeatedly stated that his 
symptoms of hyperthyroidism began during his submarine 
service and continued until his thyroid was effectively 
destroyed by radiation treatment in 1994.  The Court noted 
that the veteran had related that he experienced nausea and 
vomiting, and that his wife (whom the veteran had known since 
before service) had reported symptoms in the years following 
service as well.  The Court concluded that such evidence 
constituted competent evidence.  The veteran's representative 
has requested that the appeal be remanded and that the 
veteran be afforded a VA examination.

There are two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.

In the instant case, there is competent evidence of a current 
disability, evidence that the veteran served aboard a nuclear 
submarine and reorted evidence of continuity of 
symptomatology.  However, there is insufficient competent 
medical evidence to allow the Board to make a decision in the 
claim.  As such, the veteran should be afforded a VA 
examination to determine the likely etiology of his thyroid 
disorder.

The veteran is advised that if he has additional pertinent 
evidence in support of his claim, he should submit such 
evidence.

In light of the above discussion, additional development of 
the record is necessary.  
Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA examination 
to determine the etiology of his claimed 
thyroid disorder.  Upon examination and 
review of the claims folder, to include 
the service records and lay statements 
the examiner should specifically indicate 
whether the veteran experienced symptoms 
of hyperthyroidism or any thyroid 
disability in service.  The examiner 
should also provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently thyroid disorder is 
related to any injury or disease in 
service, to include exposure to ionizing 
radiation.  If the examiner determines 
that a thyroid disorder was not present 
during service, such fact must be noted 
in the report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



